Citation Nr: 1644162	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2000 and April 2001 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2005, the Board issued decisions denying the Veteran's claim that there was clear and unmistakable error (CUE) in a September 1972 rating decision and denying the Veteran's claim for vocational rehabilitation services.  The Veteran appealed the decisions to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued a memorandum decision affirming the Board's decision to the extent it denied the Veteran's claim that there was CUE in a September 1972 rating decision, and vacating the denial of vocational rehabilitation benefits. 

The Veteran wrote to the Board in October 2016 a putative order to refrain from deciding the case.  This letter does not constitute a withdrawal of appeal and there is no basis for the Board not to proceed with appellate review of this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks vocational rehabilitation services under Chapter 31, Title 38, United States Code.  The Veteran's claim was denied because the Veteran has refused to undergo an initial evaluation.  He was placed in a discontinued status because by refusing an initial evaluation he failed to maintain satisfactory cooperation.  The Court vacated the December 2005 Board decision on the basis that the Court was unable to determine if VA had complied with various regulatory requirements before discontinuing services to the Veteran.  

In January 2013, the Board remanded the Veteran's claim to provide him with notice of the purpose of an initial evaluation for vocational and rehabilitation services, notice of his responsibility for satisfactory conduct and cooperation, and notice that if he failed to cooperate, vocational rehabilitation benefits will be denied.  
The Board also directed that if the Veteran's claim was not granted, that the Veteran should be provided a supplemental statement of the case that includes recitation of 38 C.F.R. §§ 21.50, 21.180, 21.182, 21.198, 21.362, 21.364, and 21.420.  

In March 2016, the AOJ sent the Veteran a letter explaining to him the purpose of an initial evaluation for vocational and rehabilitation benefits, and explaining to him his responsibility for satisfactory conduct and cooperation, which includes participating in an initial vocational rehabilitation evaluation.  The letter provided the Veteran a date to appear for a counseling session before a VA vocational and rehabilitation counselor at the appropriate VA office.  The Veteran was informed that if he failed to cooperate, vocational rehabilitation benefits would not be available to him.

The Veteran failed to report for the scheduled counseling session and the AOJ sent the Veteran a letter in April 2016 denying his claim.  However, the AOJ did not send the Veteran a supplemental statement of the case.  The Veteran's claim must be remanded to the AOJ for issuance of the required supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a supplemental statement of the case (SSOC) which provides him the appropriate regulations, including 38 C.F.R. §§ 21.50, 21.180, 21.182, 21.198, 21.362, 21.364, and 21.420.  The SSOC should discuss whether special review under 38 C.F.R. § 21.198(b)(7) is appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




